UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7631


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RENALDO KEITRON MEADOWS, a/k/a Keitron Meadows,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, Chief District Judge. (4:12-cr-00078-D-1; 4:14-cv-
00196-D)


Submitted: February 15, 2018                                  Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Renaldo Keitron Meadows, Appellant Pro Se. Rudy E. Renfer, Seth Morgan Wood,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Renaldo Keitron Meadows seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2012) motion, and the district court’s orders denying his Fed. R. Civ. P. 59(e) motion for

reconsideration. When the United States or its officer or agency is a party, the notice of

appeal must be filed no more than 60 days after the entry of the district court’s final

judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order dismissing Meadows’ § 2255 motion was entered on the

docket on June 27, 2017. The notice of appeal was filed on December 4, 2017. Because

Meadows failed to file a timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss his appeal of the district court’s § 2255 dismissal order. *

       Although Meadows’ appeal is timely as to the district court’s orders denying his

Fed. R. Civ. P. 59(e) motion, those orders are not appealable unless a circuit justice or

judge issues a certificate of appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).          A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies


       *
        Because Meadows’ Rule 59(e) motion was untimely, its filing did not extend the
60-day appeal period pursuant to Fed. R. App. P. 4(a)(4)(A)(iv).


                                              2
relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Meadows has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                             3